DETAILED ACTION
Claims 1-7 and 9-17 are currently pending in this Office action.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 04/21/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
The objection to the specification as failing to provide proper antecedent basis is withdrawn in light of the amendment correcting the specification.  Note: In making such amendments in the future, please only list the corresponding page and line number of the specification as filed, rather than paragraph numbers from the pre-grant publication.  The Examiner’s amendment below removes “[0133]” because it is meaningless in the context of the specification as filed.

Claim Objections
The previous objection to claim 7 is withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 112
The previous rejections of claims 7 and 17 as being indefinite under 35 U.S.C. 112(b); and of claims 4 and 14 under 35 U.S.C. 112(d) as being in improper dependent form are withdrawn in light of the amendments correcting the same.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification as amended on 04/21/2021, delete “[0133]” from line 33 of page 16.

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The previous rejection of claims 1-7 and 9-17 under 35 U.S.C. 103 as being unpatentable over Rautenberg et al. (WO 2017/144276 A; US 2019/0031857 A1 as English equivalent) are withdrawn because applicant has perfected the foreign priority date (January 30, 2017) of the present application.  The publication date of Rautenberg (August 31, 2017) occurs after the foreign priority date.  Rautenberg is the closest reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768